Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 01, 2022

The Court of Appeals hereby passes the following order:

A22D0451. DEREK LEE THOMAS v. ALONZO TODD,                                                 AS
    ADMINISTRATOR FOR THE ESTATE OF BOBBY TODD.

      Derek Lee Thomas, a defendant in the case below, filed a motion to dismiss the
action. The trial court denied both the motion and Thomas’s subsequent motion for
reconsideration. Thomas has now filed a direct appeal from the trial court’s order
denying his motion for reconsideration. We lack jurisdiction because the order is
interlocutory.
      It is clear that this case remains pending below, as the trial court’s order
identifies issues to be resolved by a jury at the upcoming trial. Thomas was, therefore,
required to use the interlocutory appeal procedures – including obtaining a certificate
of immediate review from the trial court – to appeal the trial court’s order. See OCGA
§ 5-6-34 (b); Boyd v. State, 191 Ga. App. 435 (383 SE2d 906) (1989). His failure to
do so deprives us of jurisdiction over this appeal, which is hereby DISMISSED. See
Bailey v. Bailey, 266 Ga. 832, 833 (471 SE2d 213) (1996).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/01/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.